Citation Nr: 1440851	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-26 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps (USMC) from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in February 2009.

In November 2013, the Board remanded the case for additional development of the record.  

The RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  

Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records. 



FINDINGS OF FACT

1.  The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels during his period of active service, including in combat in the Republic of Vietnam.

2.  The Veteran is shown as likely as not to have tinnitus that is shown to be due to his sensorineural hearing loss caused by his hazardous noise exposure during active service.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral sensorineural hearing loss disability is due to disease or injury that was incurred in his active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in his active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken hereinbelow, a full discussion of VA duties of notification and assistance is not required at this time. 

The Veteran asserts that his current bilateral hearing loss and tinnitus are due to his exposure to loud and harmful noise during his period of active service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The October 2003 and May 2011 VA examination reports establish that the Veteran has a current hearing loss disability.  38 C.F.R. § 3.385. 

The Veteran also reported having ringing in his ears.  As the symptoms of tinnitus are capable of lay observation, the current disability requirement has been met.  See Charles v. Principi, 16 Vet. App. 370 (2002) (lay persons competent to testify about ringing in ears in service). 

The Veteran's service treatment records and testimony showed that he served in combat in the Republic of Vietnam. 

The finding that the Veteran engaged in combat is significant because it allows a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)). 

Thus, the Veteran's exposure to acoustic trauma from artillery fire and other sources of hazardous noise levels during his service in Republic of Vietnam is established by his testimony. 

In May 2002 private treatment records from St. Francis Medical Center show that the Veteran had a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.

The VA treatment records from 2009 to 2013 show complaints of hearing loss and tinnitus.  These records do not contain an objective medical opinion linking these conditions to service.

The Veteran was most recently afforded a VA audiology examination in May 2011 and an addendum opinion was provided in December 2013.  The examiner opined that the Veteran's bilateral hearing loss disability was less likely than not caused by, the result of, or related to noise exposure in his military occupation because his entrance and exit examinations results when converted revealed his hearing levels to be the same or better at discharge, he had noted having hearing difficulty only 10 years earlier; and he had worked as an auto mechanic for many years until 2008.  

The examiner also noted that the Veteran was not aware that he was claiming service connection for tinnitus.  In the December 2013 addendum, the examiner commented that the Veteran's tinnitus was not recurrent.  He added that it did not stay long enough to draw attention or cause any problem and that the Veteran was not able to estimate its onset.  

The examiner reported that the Veteran stated that tinnitus was not of any concern and noted that the significant hearing loss noted many years after active service and could have been contributing factor to the later onset of tinnitus.  Ultimately, the examiner opined that any tinnitus the Veteran had was not related to service. 

In a September 2009 buddy statement, a fellow service member reported that the Veteran had engaged the enemy during the Siege of Khe Sanh and had been subject to mortars, artillery, rockets and small fire arms.

The Veteran and his wife have also provided statements in support of the Veteran's claim.  The Veteran stated that he had had hearing difficulty for 40 years and that, in retrospect, believed that he had significant hearing loss since being in combat situations, under artillery fighting, and continuous repetitive explosive situations in Vietnam.  

The Veteran added that his work environment should not have caused his hearing loss because his work as an automotive electrical repairman did not require him to use impact tools and was separated from mechanics who used impact tools by several walls.   

The Veteran's wife reported that he had difficulty hearing normal conversation since she first met him in February 1969, six months after his separation from service.

In this case, the Board must assign the statements of the Veteran's service buddy and wife and his own lay assertions as having significant probative value in deciding this case.  

To the extent that the Veteran asserts that he experienced hearing loss after combat and his wife reports noticing that he exhibited hearing problems shortly after leaving service, a reasonable basis is presented for relating the onset of his current sensorineural hearing loss disability and tinnitus to the events of  his service, including in the Republic of Vietnam.  

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing as likely as not that the current sensorineural hearing loss disability as likely as not had its clinical onset following the Veteran's exposure to harm noise while serving on active duty, including in combat.  

Regarding tinnitus, the Board finds the evidence also to be in relative equipoise in showing that the current tinnitus is causally related to the Veteran's bilateral hearing loss disability due to noise exposure during service.

To the extent that a VA medical opinion weighs against the claims, the Board finds it to be of limited probative value because the absence of a showing of hearing loss disability and tinnitus in service is not in and of itself fatal to a claim of service connection.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The examiner in this regard failed to address the Veteran's credible lay statements attesting the onset of the hearing loss and tinnitus during service or his documented history of noise exposure in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Service connection for bilateral sensorineural hearing loss disability is granted.

Service connection for tinnitus is granted.




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


